Citation Nr: 1646002	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  13-04 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Kunz, Counsel



INTRODUCTION

The Veteran service on active duty with the United States Army from June 1969 to September 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied TDIU.  The Board notes that TDIU was previously denied in a January 2006 rating decision, which the Veteran appealed.  However, he failed to timely perfect his appeal following issuance of a December 2007 statement of the case (SOC), and there were no actions taken by either party which could lead one to reasonably believe the appeal remained pending.  No basis for waiver of the filing of a substantive appeal is shown.  Percy v. Shinseki, 23 Vet. App. 37 (2009).

In connection with the current appeal, the Veteran initially stated that he desired a Board hearing.  Most recently, however, he has stated that he does not desire a hearing.  His initial request is considered withdrawn.


FINDING OF FACT

The combined effects of the Veteran's anxiety disorder and right hip disability render him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a finding of TDIU are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014) 38 C.F.R. §§ 3.40, 4.3, 4.16 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

The Veteran contends that his service-connected psychiatric disorder and right hip disability render him unemployable. 

VA assigns disability ratings by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10.

VA regulations allow for the assignment of  TDIU when a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the Veteran has certain combinations of disability ratings for service-connected disabilities.  38 C.F.R. § 4.16(a).  A finding of entitlement to TDIU is dependent upon consideration of the impact of a Veteran's service-connected disabilities on his ability to secure and follow substantially gainful employment, in light of factors such as his work history, education, and vocational training.  38 C.F.R. § 4.16.  Age is not a factor.  38 C.F.R. § 4.19 .

If there is only one disability, it must be ratable at 60 percent or more.  If there are two or more disabilities, they must merit a combined rating of at least 70 percent, with one condition rated at least 40 percent disabling.  38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities are generalized anxiety disorder, rated at 70 percent, and residuals of right hip fracture, rated at 10 percent.  His combined rating is 70 percent.  His ratings meet the 38 C.F.R. § 4.16(a) criteria for TDIU. 

The Veteran has a GED, the equivalent of a high school education, and worked for many years as a lift operator.  He last worked in approximately 1995; the Social Security Administration has found him to be disabled due to anxiety and a heart condition.

VA treatment and examination records reveal that throughout the appeal period, he has complained of severe anxiety; doctors have repeatedly noted impairment of his abilities to concentrate on tasks, remember things, be around people, drive.  His sleep is impaired, and he is irritable.  He has additionally complained of ongoing hip pain, which renders him unable to sit or stand for more than an hour or two at a time.  Pain is increasing, and doctors have commented on impairment with motion and pain even at rest.

The Board finds that the service-connected disabilities render the Veteran unemployable.  His hip condition precludes strenuous physical employment, which he is trained to do and is experienced in.  Even operating his former equipment would be impaired, as he could not sit at the controls for any extended work period.  Anxiety precludes retraining or transition to more sedentary employment, as his concentration, memory, and ability to work with people is impaired.  While some doctors have noted the possibility of part-time employment, such would not, in this case, meet the criteria for "substantially gainful" employment as is required by the regulation.  A finding of TDIU is warranted.


ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


